Memorandum :
This case was last before this court under the title of Grabb v. Nicholas (2 A D 2d 446, appeal dismissed 3 N Y 2d 769). In that ease allowances were made to counsel for the various receivers for their services to 1955. The present appeal is from an order authorizing the payment of commissions to the receivers and granting additional allowances to the attorneys in an amount absorbing the entire balance of $10,588.39, remaining in the hands of the receivers. This left nothing to be applied upon the claims for unpaid alimony of the two former wives of William J. Edell. It is true that services of value were rendered by the attorneys for the receivers after 1955, in resisting appeals and defending actions brought by Edell, but consideration must be given to the existence of the alimony claims and to the total amount of the fund available for distribution. We have, therefore, decided to reduce the allowance to each law firm to $750 and disbursements. The remainder of the fund, after the payment of commissions, should be distributed equally to Evelyn M. Edell and Shirley M. Edell. (Appeal from order of Monroe Special Term settling the accounts of the receivers and distributing the moneys to the receivers and attorneys as commissions, fees and disbursements.) Present — Williams, P. J., Bastow, Halpern and McClusky, JJ.